DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 11/12/2021. Claims 1, 2, 9, 19, 20, 25 and 30 have been amended. 

Response to Arguments
3. 	Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. 
 	Regarding claims 1, 19 and 20, Applicant submits that Huang, Sakaguchi and the other cited references fail to disclose "instruct an image sensor to capture at least one image in a predetermined mode in response to detecting an operation of moving the movable display object in the touch GUI to a second position of the plurality of predetermined positions," and "the movable display object is an icon in the touch GUI that indicates whether the predetermined mode is a single still image capture mode, a moving image capture mode or a continuous shoot image capture mode," as recited in amended claims 1, 19 and 20; see pages 8-11 of the Remarks. 
 	Examiner respectfully disagrees. Huang, the primary reference, already discloses providing a control circuitry configured to control a touch screen display to display a touch graphical user interface (GUI) including a movable display object (Displaying 
 	Furthermore, Sakaguchi discloses instruct an image sensor to capture at least one image in a predetermined mode in response to detecting an operation of moving the movable display object to a second position of the plurality of predetermined positions, wherein the second position is different from the first position (When the operation object 171 moves to the position S2 from position S1, a photographing operation for acquiring a photographed image for recording is started; see paragraphs 0064-0071). 
 	Lastly, Kinoshita discloses instruct an image sensor to capture at least one image in a predetermined mode in response to detecting an operation of moving the movable display object in the touch GUI to a second position of the plurality of predetermined positions, wherein the second position is different from the first position, and the movable display object is an icon in the touch GUI that indicates whether the predetermined mode is a single still image capture mode, a moving image capture mode or a continuous shoot image capture mode (The SW1 button 314 is configured so that it can be slid toward the SW2 button 313 side. An imaging operation instruction can be issued by sliding the SW1 button so as to overlap the SW2 button. The processing is performed so that continuous shooting is performed by continuing the imaging operation by the imaging apparatus 2 during the period that it is determined that the SW1 button is overlapping the SW2 button, without returning the SW1 button 314 to its original display 
 	Since Huang, Sakaguchi and Kinoshita are all directed to controlling focusing and image capturing operations by manipulating displayed objects, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Huang and Sakaguchi by specifically providing an icon which is a movable display object in the touch GUI that indicates whether the predetermined mode is a single still image capture mode, a moving image capture mode or a continuous shoot image capture mode, as taught by Kinoshita for the purpose of effectively capturing a subject that is moving fast within the capture image while providing the imaging commands within a movable range of the photographer’s fingers (see paragraph 0050 of Kinoshita). 
 	Applicant is reminded, that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 8, 9, 12, 19-25 and 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US-PGPUB 2016/0044234) in view of Sakaguchi et al. (JP 2004-312378A) and further in view of Kinoshita (US-PGPUB 2014/0078371).   
 	Regarding claim 1, Huang an information processing device (Image capturing device 100; see fig. 1 and paragraph 0024) comprising: 
 	control circuitry (Processing unit 30; see fig. 1 and paragraph 0027) configured to: 
 		control a touch screen display to display a touch graphical user interface (GUI) including a movable display object (Displaying first object on the touch screen 10. Module 120 detects a first touch operation on a first object displayed on the touch screen. To be specific, the displaying module 110 displays the first object on the touch screen 10, where the first object is a feature icon; see S202 in figs. 2, 5 and paragraph 0029. The touch screen 10 can be a display integrated with touch detecting components, which provides a display feature as well as input feature. The touch 
		operate an autofocus function in response to detecting an operation of touching the movable display object when the movable display object is in a first position of a plurality of predetermined positions in the touch GUI (When the detecting module 120 detects the aforesaid first touch operation, the image capturing module 130 controls a lens of the device 100 to move to a focusing position using an auto-focus technique; see figs. 2, 5 and paragraphs 0029-0030) and 
 	 	wherein the movable display object is an icon in the touch GUI (The displaying module 110 displays the first object on the touch screen 10, where the first object is a feature icon; see S202 in figs. 2, 5 and paragraph 0029).
 	However, Huang fails to expressly disclose instruct an image sensor to capture at least one image in a predetermined mode in response to detecting an operation of moving the movable display object in the touch GUI to a second position of the plurality of predetermined positions, wherein the second position is different from the first position. 
 	On the other hand, in a similar field of endeavor, Sakaguchi discloses instruct an image sensor to capture at least one image in a predetermined mode in response to detecting an operation of moving the movable display object to a second position (see S2 in fig. 7) of the plurality of predetermined positions, wherein the second position is different from the first (see S1 in fig. 7) position (In the digital camera 30, when the operation object 171 moves to the S1 position, the shooting preparation operation is started, and the automatic focusing control is performed. When the operation object 171 
Since Huang already discloses a touch graphical user interface and further Huang and Sakaguchi both disclose controlling focusing and image capturing operations by manipulating displayed objects, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang and Sakaguchi to provide instruct an image sensor to capture at least one image in a predetermined mode in response to detecting an operation of moving the movable display object in the touch GUI to a second position of the plurality of predetermined positions, wherein the second position is different from the first position for the purpose of improving operability of the photographing instruction while preventing a decrease in image quality (see paragraphs 0070-0071 of Sakaguchi).  
It is noted that the combination of Huang and Sakaguchi fail to expressly disclose the icon indicates whether the predetermined mode is a single still image capture mode, a moving image capture mode or a continuous shoot image capture mode.
Nevertheless, Kinoshita discloses instruct an image sensor to capture at least one image in a predetermined mode in response to detecting an operation of moving the movable display object in the touch GUI to a second position of the plurality of predetermined positions, wherein the second position is different from the first position, and the movable display object is an icon in the touch GUI that indicates whether the predetermined mode is a single still image capture mode, a moving image capture mode or a continuous shoot image capture mode (The display 105 displays an image and a graphical user interface (GUI) screen forming a GUI under the control of the CPU 
 	Since Huang, Sakaguchi and Kinoshita are all directed to controlling focusing and image capturing operations by manipulating displayed objects, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Huang and Sakaguchi to provide instruct an image sensor to capture at least one image in a predetermined mode in response to detecting an operation of moving the movable display object in the touch GUI to a second position of the plurality of predetermined positions, wherein the second position is different from the first position, and the movable display object is an icon in the touch GUI that indicates whether the predetermined mode is a single still image capture mode, a moving image capture mode or a continuous shoot image capture mode, as taught by Kinoshita, for the purpose of effectively capturing a subject that is moving fast within the capture image while providing the imaging commands within a movable range of the photographer’s fingers (see paragraph 0050 of Kinoshita). 

claim 2, Huang, Sakaguchi and Kinoshita disclose everything claimed as applied above (see claim 1). However, Huang and Sakaguchi fail to expressly disclose the control circuitry is further configured to capture the at least one image in the predetermined mode by performing the continuous shoot operation. 
 	Nevertheless, Kinoshita discloses the control circuitry is further configured to capture the at least one image in the predetermined mode by performing the continuous shoot operation (The SW1 button 314 is configured so that it can be slid toward the SW2 button 313 side. An imaging operation instruction can be issued by sliding the SW1 button so as to overlap the SW2 button. The processing is performed so that continuous shooting is performed by continuing the imaging operation by the imaging apparatus 2 during the period that it is determined that the SW1 button is overlapping the SW2 button, without returning the SW1 button 314 to its original display position; see paragraphs 0075-0076, 0050, 0054, 0031-0032).  
 	Since Huang, Sakaguchi and Kinoshita are all directed to controlling focusing and image capturing operations by manipulating displayed objects, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang, Sakaguchi and Kinoshita to provide the control circuitry is further configured to capture the at least one image in the predetermined mode by performing the continuous shoot operation for the purpose of effectively capturing a subject that is moving fast within the capture image while providing the imaging commands within a movable range of the photographer’s fingers (see paragraph 0050 of Kinoshita). 

claim 8, Huang, Sakaguchi and Kinoshita disclose everything claimed as applied above (see claim 1). In addition, Huang discloses the autofocus function is an operation in which focus position control is executed (When the detecting module 120 detects the aforesaid first touch operation, the image capturing module 130 controls a lens of the device 100 to move to a focusing position using an auto-focus technique; see figs. 2, 5 and paragraphs 0029-0030). 

 	Regarding claim 9, Huang, Sakaguchi and Kinoshita disclose everything claimed as applied above (see claim 1). However, Huang and Sakaguchi fail to expressly disclose the predetermined mode is set in advance based on an instruction from a user received in the touch GUI. 
 	On the other hand, Kinoshita discloses the predetermined mode is set in advance based on an instruction from a user received in the touch GUI (The touch position where the SW1 button and the SW2 button overlap when the SW1 button is slid, the touch position can be determined in advance and stored in the non-volatile memory 103, and a determination made that the SW1 button and the SW2 button overlap if a detected touch position matches the predetermined position; see paragraphs 0068, 0040, 0050, 0032).   
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang, Sakaguchi and Kinoshita to provide the predetermined mode is set in advance based on an instruction from a user received in the touch GUI for the purpose of executing imaging in accordance to user preferences. 
claim 12, Huang, Sakaguchi and Kinoshita disclose everything claimed as applied above (see claim 1). However, Huang and Sakaguchi fail to disclose the control circuitry is further configured to capture the at least one image in the predetermined mode by capturing a plurality of still images captured as a series of images.  
 	Nevertheless, Kinoshita discloses the control circuitry is further configured to capture the at least one image in the predetermined mode by capturing a plurality of still images captured as a series of images (The processing is performed so that continuous shooting is performed by continuing the imaging operation by the imaging apparatus 2 during the period that it is determined that the SW1 button is overlapping the SW2 button, without returning the SW1 button 314 to its original display position. During continuous shooting, a plurality of images are captured in succession; see paragraphs 0032, 0075-0076, 0050, 0054).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang, Sakaguchi and Kinoshita to provide the control circuitry is further configured to capture the at least one image in the predetermined mode by capturing a plurality of still images captured as a series of images for the purpose of effectively capturing a subject that is moving fast within the capture image.

 	Regarding claim 19, Huang discloses a non-transitory computer-readable medium storing instructions that, when executed by a processor (Processing unit 30 is a programmable device capable of accessing and executing the modules recorded in the 
 	displaying a touch graphical user interface (GUI) including a movable display object on a touch screen display (Displaying first object on the touch screen 10. Module 120 detects a first touch operation on a first object displayed on the touch screen. To be specific, the displaying module 110 displays the first object on the touch screen 10, where the first object is a feature icon; see S202 in figs. 2, 5 and paragraph 0029. The touch screen 10 can be a display integrated with touch detecting components, which provides a display feature as well as input feature. The touch detection components are arranged in the display for detecting a touch input of a finger, a palm, or other objects on the touch screen 10; fig. 1 and paragraph 0025); 
 	operating an autofocus function in response to detecting an operation of touching the movable display object when the movable display object is in a first position of a plurality of predetermined positions in the touch GUI (When the detecting module 120 detects the aforesaid first touch operation, the image capturing module 130 controls a lens of the device 100 to move to a focusing position using an auto-focus technique; see figs. 2, 5 and paragraphs 0029-0030) and 
	 the movable display object is an icon in the touch GUI (The displaying module 110 displays the first object on the touch screen 10, where the first object is a feature icon; see S202 in figs. 2, 5 and paragraph 0029).
 	However, Huang fails to expressly disclose instructing an image sensor to capture at least one image in a predetermined mode in response to detecting an operation of moving the movable display object in the touch GUI to a second position of 
 	On the other hand, in a similar field of endeavor, Sakaguchi discloses instructing an image sensor to capture at least one image in a predetermined mode in response to detecting an operation of moving the movable display object to a second position (see S2 in fig. 7) of the plurality of predetermined positions, wherein the second position is different from the first (see S1 in fig. 7) position (In the digital camera 30, when the operation object 171 moves to the S1 position, the shooting preparation operation is started, and the automatic focusing control is performed. When the operation object 171 moves to the position S2, a photographing operation for acquiring a photographed image for recording is started; see paragraphs 0064-0071). 
Since Huang already discloses a touch GUI and further Huang and Sakaguchi both disclose controlling focusing and image capturing operations by manipulating displayed objects, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang and Sakaguchi to provide instructing an image sensor to capture at least one image in a predetermined mode in response to detecting an operation of moving the movable display object in the touch GUI to a second position of the plurality of predetermined positions, wherein the second position is different from the first position for the purpose of improving operability of the photographing instruction while preventing a decrease in image quality (see paragraphs 0070-0071 of Sakaguchi).  

Nevertheless, Kinoshita discloses instruct an image sensor to capture at least one image in a predetermined mode in response to detecting an operation of moving the movable display object in the touch GUI to a second position of the plurality of predetermined positions, wherein the second position is different from the first position, and the movable display object is an icon in the touch GUI that indicates whether the predetermined mode is a single still image capture mode or a continuous shoot image capture mode (The display 105 displays an image and a graphical user interface (GUI) screen forming a GUI under the control of the CPU 101. Operation icon 314 is displayed on the operation/display screen 310 as a unit for issuing an imaging command; see figs. 1, 3, 4A-B and paragraphs 0040, 0047-0050. The SW1 button 314 is configured so that it can be slid toward the SW2 button 313 side. An imaging operation instruction can be issued by sliding the SW1 button so as to overlap the SW2 button. The processing is performed so that continuous shooting is performed by continuing the imaging operation by the imaging apparatus 2 during the period that it is determined that the SW1 button is overlapping the SW2 button, without returning the SW1 button 314 to its original display position; see paragraphs 0075-0076, 0050, 0054, 0031-0032).  
 	Since Huang, Sakaguchi and Kinoshita are all directed to controlling focusing and image capturing operations by manipulating displayed objects, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Huang and Sakaguchi to provide 

 	Regarding claim 20, Huang discloses an information processing method comprising: 4Application No. 16/543,244Docket No.: 880001-6260-US02 Remarks dated February 18, 2021 Response to Non-Final Office Action of January 12, 2021 
 	displaying a touch graphical user interface (GUI) including a movable  display object in a touch screen display (Displaying first object on the touch screen 10. Module 120 detects a first touch operation on a first object displayed on the touch screen. To be specific, the displaying module 110 displays the first object on the touch screen 10, where the first object is a feature icon; see S202 in figs. 2, 5 and paragraph 0029. The touch screen 10 can be a display integrated with touch detecting components, which provides a display feature as well as input feature. The touch detection components are arranged in the display for detecting a touch input of a finger, a palm, or other objects on the touch screen 10; fig. 1 and paragraph 0025); 
 	operating an autofocus function in response to detecting an operation of touching the movable display object when the movable display object is in a first position of a 
	 the movable display object is an icon in the touch GUI (The displaying module 110 displays the first object on the touch screen 10, where the first object is a feature icon; see S202 in figs. 2, 5 and paragraph 0029).
 	However, Huang fails to expressly disclose instructing, by a processor, an image sensor to capture at least one image in a predetermined mode in response to detecting an operation of moving the movable display object in the touch GUI to a second position of the plurality of predetermined positions, wherein the second position different from the first position. 
 	On the other hand, in a similar field of endeavor, Sakaguchi discloses instructing, by a processor (CPU 20; see paragraphs 0020-0022), an image sensor to capture at least one image in a predetermined mode in response to detecting an operation of moving the movable display object to a second position (see S2 in fig. 7) of the plurality of predetermined positions, wherein the second position is different from the first (see S1 in fig. 7) position (In the digital camera 30, when the operation object 171 moves to the S1 position, the shooting preparation operation is started, and the automatic focusing control is performed. When the operation object 171 moves to the position S2, a photographing operation for acquiring a photographed image for recording is started; see paragraphs 0064-0071). 
both disclose controlling focusing and image capturing operations by manipulating displayed objects, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang and Sakaguchi to provide instructing, by a processor, an image sensor to capture at least one image in a predetermined mode in response to detecting an operation of moving the movable display object in the touch GUI to a second position of the plurality of predetermined positions, wherein the second position is different from the first position for the purpose of improving operability of the photographing instruction while preventing a decrease in image quality (see paragraphs 0070-0071 of Sakaguchi).  
It is noted that the combination of Huang and Sakaguchi fail to expressly disclose the icon indicates whether the predetermined mode is a single still image capture mode or a continuous shoot image capture mode.
Nevertheless, Kinoshita discloses instruct an image sensor to capture at least one image in a predetermined mode in response to detecting an operation of moving the movable display object in the touch GUI to a second position of the plurality of predetermined positions, wherein the second position is different from the first position, and the movable display object is an icon in the touch GUI that indicates whether the predetermined mode is a single still image capture mode or a continuous shoot image capture mode (The display 105 displays an image and a graphical user interface (GUI) screen forming a GUI under the control of the CPU 101. Operation icon 314 is displayed on the operation/display screen 310 as a unit for issuing an imaging command; see figs. 1, 3, 4A-B and paragraphs 0040, 0047-0050. The SW1 button 314 is configured so that 
 	Since Huang, Sakaguchi and Kinoshita are all directed to controlling focusing and image capturing operations by manipulating displayed objects, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Huang and Sakaguchi to provide instruct an image sensor to capture at least one image in a predetermined mode in response to detecting an operation of moving the movable display object in the touch GUI to a second position of the plurality of predetermined positions, wherein the second position is different from the first position, and the movable display object is an icon in the touch GUI that indicates whether the predetermined mode is a single still image capture mode or a continuous shoot image capture mode, as taught by Kinoshita, for the purpose of effectively capturing a subject that is moving fast within the capture image while providing the imaging commands within a movable range of the photographer’s fingers (see paragraph 0050 of Kinoshita). 


claim 21, Huang, Sakaguchi and Kinoshita disclose everything claimed as applied above (see claim 1). In addition, Huang discloses the information processing comprising a memory (Storage unit 20; see fig. 1 and paragraph 0026). 

 	Regarding claim 22, Huang, Sakaguchi and Kinoshita disclose everything claimed as applied above (see claim 1). In addition, Huang discloses the control circuitry is further configured to control the touch screen display to display the movable display object (First object displayed on the touch screen; see S202 in figs. 2, 5 and paragraph 0029. Touch screen 10; see fig. 1 and paragraph 0025). 
 	However, Huang fails to disclose a second display object, which is located at the second position below a preview image on the display.  
 	Nevertheless, Sakaguchi discloses a second display object, which is located at the second position (The end of path 172 having label S2; see figs. 7-8 and paragraphs 0062-0066) below a preview image on the display (The live view image that is sequentially updated is displayed in the image display column 150; see fig. 7 and paragraph 0037). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang and Sakaguchi to provide a second display object, which is located at the second position below a preview image on the display for the purpose of improving operability of the photographing instruction while preventing a decrease in image quality (see paragraphs 0070-0071 of Sakaguchi).  
claim 23, Huang, Sakaguchi and Kinoshita disclose everything claimed as applied above (see claim 19). However, Huang and Sakaguchi fail to disclose the capturing the at least one image in the predetermined mode includes performing a continuous shoot operation. 
 	On the other hand, Kinoshita discloses the capturing the at least one image in the predetermined mode includes performing a continuous shoot operation (The SW1 button 314 is configured so that it can be slid toward the SW2 button 313 side. An imaging operation instruction can be issued by sliding the SW1 button so as to overlap the SW2 button. The processing is performed so that continuous shooting is performed by continuing the imaging operation by the imaging apparatus 2 during the period that it is determined that the SW1 button is overlapping the SW2 button, without returning the SW1 button 314 to its original display position.; see paragraphs 0075-0076, 0050, 0054, 0031-0032).  
 	Since Huang, Sakaguchi and Kinoshita are all directed to controlling focusing and image capturing operations by manipulating displayed objects, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang, Sakaguchi and Kinoshita to provide the capturing the at least one image in the predetermined mode includes performing a continuous shoot operation for the purpose of effectively capturing a subject that is moving fast within the capture image while providing the imaging commands within a movable range of the photographer’s fingers (see paragraph 0050 of Kinoshita). 


 	Regarding claim 24, Huang, Sakaguchi and Kinoshita disclose everything claimed as applied above (see claim 19). In addition, Huang discloses the autofocus function is an operation in which focus position control is executed (When the detecting module 120 detects the aforesaid first touch operation, the image capturing module 130 controls a lens of the device 100 to move to a focusing position using an auto-focus technique; see figs. 2, 5 and paragraphs 0029-0030).

	Regarding claim 25, Huang, Sakaguchi and Kinoshita disclose everything claimed as applied above (see claim 19). However, Huang and Sakaguchi fail to expressly disclose the predetermined mode is set in advance based on an instruction from a user via the touch GUI. 
 	On the other hand, Kinoshita discloses the predetermined mode is set in advance based on an instruction from a user via the touch GUI (The touch position where the SW1 button and the SW2 button overlap when the SW1 button is slid, the touch position can be determined in advance and stored in the non-volatile memory 103, and a determination made that the SW1 button and the SW2 button overlap if a detected touch position matches the predetermined position; see paragraphs 0068, 0040, 0050, 0032).   
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang, Sakaguchi and Kinoshita to provide the predetermined mode is set in advance based on 

 	Regarding claim 28, Huang, Sakaguchi and Kinoshita disclose everything claimed as applied above (see claim 20). However, Huang and Sakaguchi fail to disclose the capturing the at least one image in the predetermined mode includes performing a continuous shoot operation. 
 	On the other hand, Kinoshita discloses the capturing the at least one image in the predetermined mode includes performing a continuous shoot operation (The SW1 button 314 is configured so that it can be slid toward the SW2 button 313 side. An imaging operation instruction can be issued by sliding the SW1 button so as to overlap the SW2 button. The processing is performed so that continuous shooting is performed by continuing the imaging operation by the imaging apparatus 2 during the period that it is determined that the SW1 button is overlapping the SW2 button, without returning the SW1 button 314 to its original display position.; see paragraphs 0075-0076, 0050, 0054, 0031-0032).  
 	Since Huang, Sakaguchi and Kinoshita are all directed to controlling focusing and image capturing operations by manipulating displayed objects, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang, Sakaguchi and Kinoshita to provide the capturing the at least one image in the predetermined mode includes performing a continuous shoot operation for the purpose of effectively capturing a subject that is moving fast within the capture image while providing the imaging 

 	Regarding claim 29, Huang, Sakaguchi and Kinoshita disclose everything claimed as applied above (see claim 20). In addition, Huang discloses the autofocus function is an operation in which focus position control is executed (When the detecting module 120 detects the aforesaid first touch operation, the image capturing module 130 controls a lens of the device 100 to move to a focusing position using an auto-focus technique; see figs. 2, 5 and paragraphs 0029-0030).

	Regarding claim 30, Huang, Sakaguchi and Kinoshita disclose everything claimed as applied above (see claim 20). However, Huang and Sakaguchi fail to expressly disclose the predetermined mode is set in advance based on an instruction from a user via the touch GUI.   
 	On the other hand, Kinoshita discloses the predetermined mode is set in advance based on an instruction from a user via the touch GUI (The touch position where the SW1 button and the SW2 button overlap when the SW1 button is slid, the touch position can be determined in advance and stored in the non-volatile memory 103, and a determination made that the SW1 button and the SW2 button overlap if a detected touch position matches the predetermined position; see paragraphs 0068, 0040, 0050, 0032).   
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang, 

 	Regarding claim 31, Huang, Sakaguchi and Kinoshita disclose everything claimed as applied above (see claim 19). However, Huang and Sakaguchi fail to disclose the capturing the at least one image in the predetermined mode includes capturing a plurality of still images captured as a series of images.  
 	Nevertheless, Kinoshita discloses the capturing the at least one image in the predetermined mode includes capturing a plurality of still images captured as a series of images (The processing is performed so that continuous shooting is performed by continuing the imaging operation by the imaging apparatus 2 during the period that it is determined that the SW1 button is overlapping the SW2 button, without returning the SW1 button 314 to its original display position. During continuous shooting, a plurality of images are captured in succession; see paragraphs 0032, 0075-0076, 0050, 0054).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang, Sakaguchi and Kinoshita to provide the capturing the at least one image in the predetermined mode includes capturing a plurality of still images captured as a series of images for the purpose of effectively capturing a subject that is moving fast within the capture image.

claim 32, Huang, Sakaguchi and Kinoshita disclose everything claimed as applied above (see claim 20). However, Huang and Sakaguchi fail to disclose the capturing the at least one image in the predetermined mode includes capturing a plurality of still images captured as a series of images. 
 	On the other hand, Kinoshita discloses the capturing the at least one image in the predetermined mode includes capturing a plurality of still images captured as a series of images (The processing is performed so that continuous shooting is performed by continuing the imaging operation by the imaging apparatus 2 during the period that it is determined that the SW1 button is overlapping the SW2 button, without returning the SW1 button 314 to its original display position. During continuous shooting, a plurality of images are captured in succession; see paragraphs 0032, 0075-0076, 0050, 0054).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang, Sakaguchi and Kinoshita to provide the capturing the at least one image in the predetermined mode includes capturing a plurality of still images captured as a series of images for the purpose of effectively capturing a subject that is moving fast within the capture image.



 	 

claim 33, Huang, Sakaguchi and Kinoshita disclose everything claimed as applied above (see claim 1). However, Huang fails to disclose the control circuitry is further configured to capture the at least one image in the predetermined mode by: instructing the image sensor to begin an image capturing operation in the predetermined mode in response to detecting the operation of moving the movable display object to the second position; and instructing the image sensor to end the image capturing operation in response to the movable display object moving back toward the first position.  
 	Nevertheless, Sakaguchi discloses the control circuitry is further configured to capture the at least one image in the predetermined mode by: instructing the image sensor to begin an image capturing operation in the predetermined mode in response to detecting the operation of moving the movable display object to the second position (When the operation object 171 moves to the position S2, a photographing operation for acquiring a photographed image for recording is started; see paragraph 0066). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang and Sakaguchi to provide the control circuitry is further configured to capture the at least one image in the predetermined mode by: instructing the image sensor to begin an image capturing operation in the predetermined mode in response to detecting the operation of moving the movable display object to the second position for the purpose of improving operability of the photographing instruction while preventing a decrease in image quality (see paragraphs 0070-0071 of Sakaguchi).  

 Nevertheless, Kinoshita discloses instructing the image sensor to begin an image capturing operation in the predetermined mode in response to detecting the operation of moving the movable display object to the second position (An imaging operation instruction can be issued by sliding the SW1 button so as to overlap the SW2 button. The processing is performed so that continuous shooting is performed by continuing the imaging operation by the imaging apparatus 2 during the period that it is determined that the SW1 button is overlapping the SW2 button, without returning the SW1 button 314 to its original display position; see paragraphs 0075-0076, 0050, 0054, 0031-0032) and instructing the image sensor to end the image capturing operation in response to the movable display object moving back toward the first position (In response to detection of the fact that the SW1 button is no longer overlapping the SW2 button, an imaging stop command is transmitted to the imaging apparatus 2, and an instruction to stop the continuous shooting is notified; see paragraph 0076). 
 	Since Huang, Sakaguchi and Kinoshita are all directed to controlling focusing and image capturing operations by manipulating displayed objects, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang, Sakaguchi and Kinoshita to provide instructing the image sensor to begin an image capturing operation in the predetermined mode in response to detecting the operation of moving the movable display object to the second position; and instructing the image sensor to end the image 

	Regarding claim 34, Huang, Sakaguchi and Kinoshita disclose everything claimed as applied above (see claim 19). However, Huang fails to disclose the capturing the at least one image in the predetermined mode includes: instructing the image sensor to begin an image capturing operation in the predetermined mode in response to detecting the operation of moving the movable display object to the second position; and instructing the image sensor to end the image capturing operation in response to the movable display object moving back toward the first position.  
 	On the other hand, Sakaguchi discloses the capturing the at least one image in the predetermined mode includes: instructing the image sensor to begin an image capturing operation in the predetermined mode in response to detecting the operation of moving the movable display object to the second position (When the operation object 171 moves to the position S2, a photographing operation for acquiring a photographed image for recording is started; see paragraph 0066).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang and Sakaguchi to provide instructing the image sensor to begin an image capturing operation in the predetermined mode in response to detecting the operation of moving the movable display object to the second position for the purpose of improving 
It is noted that Huang and Sakaguchi fail to expressly disclose instructing the image sensor to end the image capturing operation in response to the movable display object moving back toward the first position. 
 	Nevertheless, Kinoshita discloses instructing the image sensor to begin an image capturing operation in the predetermined mode in response to detecting the operation of moving the movable display object to the second position (An imaging operation instruction can be issued by sliding the SW1 button so as to overlap the SW2 button. The processing is performed so that continuous shooting is performed by continuing the imaging operation by the imaging apparatus 2 during the period that it is determined that the SW1 button is overlapping the SW2 button, without returning the SW1 button 314 to its original display position; see paragraphs 0075-0076, 0050, 0054, 0031-0032) and instructing the image sensor to end the image capturing operation in response to the movable display object moving back toward the first position (In response to detection of the fact that the SW1 button is no longer overlapping the SW2 button, an imaging stop command is transmitted to the imaging apparatus 2, and an instruction to stop the continuous shooting is notified; see paragraph 0076). 
 	Since Huang, Sakaguchi and Kinoshita are all directed to controlling focusing and image capturing operations by manipulating displayed objects, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang, Sakaguchi and Kinoshita to provide instructing the image sensor to begin an image capturing operation in the 

	Regarding claim 35, Huang, Sakaguchi and Kinoshita disclose everything claimed as applied above (see claim 20). However, Huang fails to disclose the capturing the at least one image in the predetermined mode includes: instructing the image sensor to begin an image capturing operation in the predetermined mode in response to detecting the operation of moving the movable display object to the second position; and instructing the image sensor to end the image capturing operation in response to the movable display object moving back toward the first position.
 	On the other hand, Sakaguchi discloses the capturing the at least one image in the predetermined mode includes: instructing the image sensor to begin an image capturing operation in the predetermined mode in response to detecting the operation of moving the movable display object to the second position (When the operation object 171 moves to the position S2, a photographing operation for acquiring a photographed image for recording is started; see paragraph 0066).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang and Sakaguchi to provide instructing the image sensor to begin an image capturing 
It is noted that Huang and Sakaguchi fail to expressly disclose instructing the image sensor to end the image capturing operation in response to the movable display object moving back toward the first position. 
 	Nevertheless, Kinoshita discloses instructing the image sensor to begin an image capturing operation in the predetermined mode in response to detecting the operation of moving the movable display object to the second position (An imaging operation instruction can be issued by sliding the SW1 button so as to overlap the SW2 button. The processing is performed so that continuous shooting is performed by continuing the imaging operation by the imaging apparatus 2 during the period that it is determined that the SW1 button is overlapping the SW2 button, without returning the SW1 button 314 to its original display position; see paragraphs 0075-0076, 0050, 0054, 0031-0032) and instructing the image sensor to end the image capturing operation in response to the movable display object moving back toward the first position (In response to detection of the fact that the SW1 button is no longer overlapping the SW2 button, an imaging stop command is transmitted to the imaging apparatus 2, and an instruction to stop the continuous shooting is notified; see paragraph 0076). 
 	Since Huang, Sakaguchi and Kinoshita are all directed to controlling focusing and image capturing operations by manipulating displayed objects, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the . 

7.	Claims 14, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Sakaguchi and Kinoshita and further in view of Luong (US-PGPUB 2013/005519).   
 	Regarding claim 14, Huang, Sakaguchi and Kinoshita disclose everything claimed as applied above (see claim 1). However, Huang, Sakaguchi and Kinoshita fail to disclose the control circuitry is further configured to capture the at least one image in the predetermined mode by capturing a moving image.  
 	On the other hand, Luong discloses the control circuitry is further configured to capture the at least one image in the predetermined mode by capturing a moving image (Other user interface objects, such as still image-video toggle switch 528 and camera roll icon 530, are included in camera interface 522. Moving a displayed object within switch 528 activates the video image capturing; see fig. 5I and paragraph 0169). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang, 

 	 Regarding claim 26, Huang, Sakaguchi and Kinoshita disclose everything claimed as applied above (see claim 19). However, Huang, Sakaguchi and Kinoshita fail to expressly disclose the capturing the at least one image in the predetermined mode includes capturing a moving image. 
 	Nevertheless, Luong discloses the capturing the at least one image in the predetermined mode includes capturing a moving image (Other user interface objects, such as still image-video toggle switch 528 and camera roll icon 530, are included in camera interface 522. Moving a displayed object within switch 528 activates the video image capturing; see fig. 5I and paragraph 0169). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang, Sakaguchi, Kinoshita and Luong to provide the capturing the at least one image in the predetermined mode includes capturing a moving image for the purpose of effectively capturing a subject that is moving fast within the capture image.

	Regarding claim 27, Huang, Sakaguchi and Kinoshita disclose everything claimed as applied above (see claim 20). However, Huang, Sakaguchi and Kinoshita fail 
 	On the other hand, Luong discloses the capturing the at least one image in the predetermined mode includes capturing a moving image (Other user interface objects, such as still image-video toggle switch 528 and camera roll icon 530, are included in camera interface 522. Moving a displayed object within switch 528 activates the video image capturing; see fig. 5I and paragraph 0169). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang, Sakaguchi, Kinoshita and Luong to provide the capturing the at least one image in the predetermined mode includes capturing a moving image for the purpose of effectively capturing a subject that is moving fast within the capture image.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580.  The examiner can normally be reached on Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        01/24/2022